Case 1:17-cv-00446-LEK-RT Document 124 Filed 08/27/20 Page 1 of 1                PageID #: 976

                                  MINUTE ORDER



   CASE NUMBER:            CIVIL NO. 17-00446 LEK-RT
   CASE NAME:              Luis C. Chavez vs. Deutsch Bank National Trust Company et
                           al.,


         JUDGE:      Leslie E. Kobayashi           DATE:             8/27/2020


  COURT ACTION: EO: COURT ORDER GRANTING DEFENDANTS’ EX PARTE
  MOTION TO EXCEED PAGE LIMIT FOR MEMORANDUM IN SUPPORT OF
  DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

         The dispositive motions deadline is August 28, 2020. See Minutes, filed 7/17/20
  (dkt. no. 112). On August 25, 2020, Defendants Deutsche Bank National Trust Company,
  as Trustee for American Home Mortgage Assets Trust 2007-3, Mortgage-Backed Pass-
  Through Certificates Series 2007-3, erroneously sued as “Deutsche Bank National Trust
  Company”; Ocwen Loan Servicing, LLC; and Homeward Residential, Inc., formerly
  known as American Home Mortgage Servicing, Inc (collectively “Defendants”), filed an
  ex parte motion seeking leave to exceed the twenty-five page limit for the memorandum
  in support of the motion for summary judgment that they intend to file (“Ex Parte
  Motion”). [Dkt. no. 122.] The Ex Parte Motion asks that the Court extend the page limit
  for both the memorandum in support and the memorandum in opposition to thirty-five
  pages. [Ex Parte Motion at 2.] Defendants represent that Plaintiff Luis C. Chavez,
  Individually and as Special Administrator of the Estate of Macario Araujo Chavez
  (“Plaintiff”), does not object to the Defendants’ request. [Id. at 1.]

         The Ex Parte Motion is GRANTED for the reasons stated therein. Defendants’
  memorandum in support of their motion for summary judgment and Plaintiff’s
  memorandum in opposition shall not exceed thirty-five pages. The fifteen-page limit for
  the optional reply memorandum remains in effect. See Local Rule LR7.4(c).

         Upon the filing of the motion for summary judgment, the Court will determine
  whether to set the motion for hearing or to issue non-hearing briefing deadlines. If the
  motion for summary judgment is set for hearing, the filing deadlines set forth in Local
  Rule 7.2 will apply.

         IT IS SO ORDERED.

  Submitted by: Agalelei Elkington, Courtroom Manager
